DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on May 9, 2022 was received. Claim 1 was amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued February 7, 2022.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Newhouse et al. (US 2015/0217960) in view of Mandai et al. (US 2007/0026156) on claims 1-2, 14-19 and 22 are maintained. The rejections are restated below. 
Regarding claim 1: Newhouse et al. discloses a reverse crown roll (110) having a major surface (120), two ends (105, 115), a midpoint (125) halfway between the two ends, and a variable diameter that decreases from a first end diameter to a midpoint diameter, and increases from the midpoint diameter to a second end diameter; and an engagement cover (160) comprising a resilient engagement surface, the engagement cover disposed over the major surface (120) of the reverse crown roll (110) (par. 88), where the resilient engagement surface comprises a resilient looped pile (168) of fibrous material having a loop height between 0.4 to 0.8mm and a denier between 100 and 500 (pars. 40, 62-63). Newhouse et al. discloses that the roll can be used for processes in which moving webs are coated and multiple rollers are used, but fails to explicitly disclose a slot die positioned between two rollers, the second of which is the reverse crown roller.
However, Mandai et al. discloses a web coating apparatus which includes a slot die (42) having both upstream and downstream pressure rollers (47, 49) which are crown rolls designed to smooth the web and prevent tangles and wrinkles of the web (pars. 55, 58, figure 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the crown roll of Newhouse et al. in a slot die web coating apparatus as taught by Mandai et al. because use of a known technique such as slot die coating in which to use the crown roll of Newhouse et al. is not considered to be a patentable advance when no unexpected results are achieved (MPEP 2143). 
Newhouse et al. and Mandai et al. discuss using PET or PEN web films (Mandai et al. par. 53) but fail to explicitly disclose that the web comprises a film of bi-axially oriented PET, bi-axially oriented PEN, bi-axially oriented PLA, bi-axially oriented MOF or uni-axially oriented MOF. However, the preamble limitation “said web comprising a film selected from the group consisting of: bi-axially oriented PET, bi-axially oriented PEN, bi-axially oriented PLA, bi-axially oriented MOF or uni-axially oriented MOF” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case the apparatus of Newhouse et al. and Mandai et al. is capable of being fed a web made of one of the claimed films. 
Newhouse et al. discloses that the rolls can be 12 feet long, or 3.66 meters long (par. 39), and further discloses an example in which the web film is 57 inches wide, which is 1.45 meters (par. 84). Mandai et al. also discloses that the webs can be between 0.1 and 3 meters wide (par. 53), and while Newhouse et al. and Mandai et al. fail to explicitly disclose that the slot die is at least 1 meter long, Mandai et al. does also disclose that the length of the slot is to be adjusted depending on the coating conditions, such that it is a result effective variable (par. 62). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the length (corresponding to claimed width) of the slot die to be greater than 1 meter because Mandai et al. discloses that it is a result effective variable (par. 62) and optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).
	Regarding claim 2: Newhouse et al. discloses that the major surface (220) can be a stepped major surface, and the variable diameter decreases stepwise from the first end (205) diameter to the midpoint (225) and increases stepwise from the midpoint to the second end (215) diameter (par. 41, 89, figure 2A).
	Regarding claim 14: Newhouse et al. discloses that the resilient engagement surface is a knit fabric comprising a base layer (164) having first and second faces and a resilient looped pile (168) protruding from the first face (par. 40, 101, figures 1B, 2B).
	Regarding claim 15: Newhouse et al. discloses that the base layer (164) comprises a woven base layer, a knitted base layer, a non-woven base layer, or a combination thereof (par. 102).
	Regarding claim 16: Newhouse et al. discloses that the engagement cover (160) attaches to the major surface (120) of the reverse crown roll (110) by compression, adhesion, mechanical attachment, or a combination thereof (par. 103). 
	Regarding claim 17: Newhouse et al. discloses that the engagement cover (160) comprises a tube shape or a rectangle shape (par. 104). 
	Regarding claims 18-19: Newhouse et al. discloses that the resilient looped pile (168) comprises a fibrous material selected from poly(tetrafluoroethylene), aramid, polyester, polypropylene, nylon, or a combination thereof (par. 105). 
	Regarding claim 22: Newhouse et al. discloses that the roll comprises at least two engagement covers (160) concentrically disposed over the major surface (120) of the reverse crown roll (110) (par. 57, 106).

Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Mandai et al. cannot possibly use a web having a width as high as 3 meters because one of ordinary skill in the art would know that a web for a magnetic recording medium commonly has a width of less than 30 inches.
In response:
Applicant’s arguments are not persuasive because they lack any supporting evidence. Applicant’s sole argument seems to be that Mandai et al.’s recitation of a web having a width of 0.1 to 3m (par. 53) is faulty, and one of ordinary skill in the art would recognize that this range is not possible. However, arguments alone are not sufficient to illustrate this point where evidence is required. No evidence has been submitted discrediting this range taught by Mandai et al. Furthermore, simply pointing to portions of Applicant’s own specification which teaches that “it is well-known in the industry that it is not possible to apply thin coatings of, say, 1 micron thickness with good crossweb uniformity on webs greater than 1 meter in width…” is not sufficient evidence that the device of Mandai et al. specifically cannot use webs having a width of 1m or more. 
Further still, while this recitation in the specification indicates that this is seemingly a difficult task in the industry for coatings of 1 micron thickness, nothing in the claims requires a specific coating of any thickness. Therefore, even assuming that somehow the teachings of Mandai et al. are faulty and a coating of 1 micron thickness cannot be applied to a web having a width greater than 1m with that device, this is a moot point because the claims do not require a coating have a 1 micron thickness. 
Additionally, Applicant has claimed that this cited embodiment of Mandai et al. is drawn solely to the preparation of a magnetic recording medium and that Mandai et al. fails to disclose the web characteristics. However, this is not true. Mandai et al. specifically disclose that the web “may be, but not limited to, a plastic film such as polyethylene terephthalate, polyethylene-2,6-naphthalate, cellulose di acetate, cellulose tri acetate, cellulose acetate propionate, polyvinyl chloride, polyvinylidene chloride, polycarbonate, polyimide, and polyamide, paper, laminated paper, and metal foil. The web W, typically but not limited to, has a width of 0.1 to 3 m, a length of 1000 to 100000 m, and a thickness of 0.5 to 100 µm.” Further, Mandai et al. discloses that the invention “relates to a coating method and apparatus, in particular, a coating method and apparatus to apply thin and precise multi-layers of magnetic recording media, photographic sensitive materials, electronic materials, batteries by coating, optical films for antireflection and the like, polishing tape, information recording paper and the like by sequentially applying a coating solution to a continuously moving substrate” which is not solely drawn to a magnetic recording medium. 
The Examiner has made a prima facie case of obviousness by citing the plainly written disclosure of a patent document. The Applicant must present some evidence which discredits this specific teaching of Mandai et al. in order to rebut this prima facie case of obviousness. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
6/7/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717